Citation Nr: 0308017	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-18 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
November 1945.  He died in November 1999.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appellant testified at a hearing at the RO before the 
undersigned Veterans Law Judge in November 2002.  A 
transcript of that hearing has been associated with the 
record.

The Board notes that at her November 2002 hearing, the 
appellant alleged that her deceased husband's fatal lung 
cancer had was caused or aggravated by VA treatment.  
Specifically, she indicated that surgery at a VA facility had 
necessitated a blood transfusion which had caused hepatitis 
C.  She contended that the hepatitis C triggered or 
aggravated the veteran's cancer.  The Board construes the 
appellant's testimony to be a claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.  As the RO has not addressed such claim, the 
issue is referred to the RO for appropriate action.
 




FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran died in November 1999 solely due to non small 
cell lung cancer.

3.  At the time of the veteran's death, service connection 
was in effect for pes planus, syphilis and scars of the 
hands, forehead and left wrist.

4.  Lung cancer was not present in service or until many 
years thereafter; the disorder was not etiologically related 
to service or the veteran's service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's death certificate indicates that he died in 
November 1999.  The immediate cause of death was certified as 
small cell lung cancer.  No other condition was identified as 
an immediate or contributory cause of death.  The time 
interval between the onset of the lung cancer and death was 
noted as being months.

Service connection for bilateral pes planus was in effect 
from April 1946 until the veteran's death in November 1999.  
The disability was evaluated as 30 percent disabling at the 
time of the veteran's death.  The veteran was also in receipt 
of noncompensable evaluations for syphilis and scars of the 
hands, forehead and left wrist.

The veteran's service medical records include no reference to 
any pulmonary disorder.  In addition, there is no other 
medical evidence of record suggesting that the veteran had 
any type of pulmonary disability in service.  

The evidence of record reflects that the veteran received 
repeated treatment following service at VA facilities for 
complaints regarding his feet, to include mycotic nails and 
calluses.  

VA treatment records show that a mass was discovered in the 
veteran's right lung in January 1999.  A March 1999 magnetic 
resonance imaging of the veteran's chest revealed that right 
lung carcinoma encasing the bronchus intermedius and upper 
lube bronchus.  A malignant subcarinal lymph node was 
inseparable from the esophagus.  Further radiologic testing 
revealed no distant metastasis.  A March 1999 consultation 
indicates a diagnosis of non-small cell lung cancer.  The 
veteran underwent chemotherapy and radiation therapy, with no 
success.  Hospice care was initiated in November 1999, and 
the veteran died on November [redacted]
, 1999.  

The appellant submitted her claim of entitlement to service 
connection for the cause of the veteran's death in January 
2000.  She testified before the undersigned in November 2002.  
She indicated her belief that her husband's service-connected 
condition contributed to his death.  She also opined that 
prostate surgery in 1988 had caused hepatitis C, which 
aggravated or triggered the veteran's cancer.  The 
undersigned explained that medical evidence showing a causal 
relationship between the veteran's service connected 
disability and his death was necessary in order to establish 
service connection for the cause of his death.  The appellant 
was afforded 120 days in which to produce or identify medical 
evidence showing a causal relationship.  No additional 
evidence was submitted or identified by the appellant 
subsequent to the hearing.

II.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the form for claiming 
entitlement to service connection for the cause of the 
veteran's death, the appellant was informed of the specific 
information required from her to substantiate the claim.  In 
addition, through the statement of the case, the appellant 
was informed of the requirements for the benefit sought on 
appeal, the evidence that the RO had obtained on her behalf, 
the reasons for its determination, and the additional 
information required from her to enable the RO to obtain 
additional evidence on her behalf.  The appellant received 
guidance as to additional evidence that she should submit to 
substantiate her claim at her November 2002 hearing.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that the service medical records and 
all pertinent post-service medical evidence, to include the 
terminal hospital records and the certificate of death 
reflecting a medical determination of the cause of the 
veteran's death, have been associated with the claims 
folders.  Neither the appellant nor her representative, 
despite the allowance of additional time, has identified any 
further evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war, and a malignant tumor is manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, there is no medical evidence suggesting that 
the veteran's service-connected disabilities played a 
material causal role in the veteran's death.  Moreover, the 
terminal hospital records and the certificate of death 
support the conclusion that no service-connected disability 
played a material causal role in the veteran's death.  The 
certificate of death indicates that the veteran died in 
November 1999 solely due to the effects of non small lung 
cancer.  No other condition or disease was listed on the 
veteran's death certificate.  The terminal hospital records 
make reference to the veteran's complaints of foot pain and 
itching due to venous thrombosis, but do not mention any 
service-connected disability.

The evidence of a relationship between the veteran's service-
connected disability and his death is limited to statements 
made by the appellant; however, as a layperson, she is not 
qualified to render an opinion concerning medical causation.   
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that the veteran's lung cancer was 
present in service, manifested within one year of his 
discharge from service or etiologically related to service or 
service-connected disability.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

